Exhibit 10.34














 


ASSET PURCHASE AGREEMENT


BY AND BETWEEN


BRISTOL METALS, LLC


AND


MARCEGAGLIA USA, INC.




DATED AS OF DECEMBER 9, 2016








1



--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT
ASSET PURCHASE AGREEMENT (“Agreement”), dated as of December 9, 2016, by and
between Bristol Metals, LLC, a Tennessee limited liability company (the
“Buyer”), and Marcegaglia USA, Inc., a Pennsylvania corporation (the “Seller”).
Seller and Buyer may each be referred to herein individually as a “Party” and
together as the “Parties”.
WHEREAS, Seller is in the business of manufacturing and selling welded stainless
steel pipe and tube in North America which business expressly excludes stainless
steel squares, rectangles and rounds tubes manufactured specifically for an
ornamental or automotive application (the “Business”).
WHEREAS, Buyer desires to purchase and assume, and Seller desires to sell and
assign, or cause to be sold and assigned, the Specified Assets (as defined
herein) and the Specified Liabilities (as defined herein), upon the terms and
conditions hereinafter set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth herein, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties hereto agree as follows:
SECTION 1. DEFINED TERMS
Certain defined terms used in this Agreement and not specifically defined in
context shall have their respective meanings contained in Exhibit 1 attached
hereto, the provisions of which are hereby incorporated into and made a part of
this Agreement by reference.


SECTION 2. THE TRANSACTION
2.1    Sale and Purchase of Specified Assets. On the Closing Date, effective to
the fullest extent possible at 11:59 p.m. Eastern Time, subject to the other
terms and conditions of this Agreement, Seller shall sell, transfer, assign and
convey to Buyer, and Buyer shall purchase, all right, title and interest in and
to all of the Specified Assets free and clear of any Encumbrances.
2.1.1    Specified Assets. The “Specified Assets” means substantially all of the
assets owned or held by Seller and used in the Business, including but not
limited to those assets set forth below, but excluding the Excluded Assets:
2.1.1.1     All of Seller’s usable and saleable raw materials inventory and
usable supplies inventory owned by Seller on Closing Date listed on Schedule
2.1.1.1, which schedule shall be agreed upon and delivered at Closing by and
between the Parties (collectively, the “Inventory”).
2.1.1.2     All of Seller’s fixed assets, equipment, computers, fixtures and
furniture including, but not limited to, the items listed on Schedule 2.1.1.2
hereto (the “Equipment”);
2.1.1.3     All of Seller’s current, former and prospective customer lists and
customer sales files relating to the Business (the “Customer Lists”).
2.1.1.4     Copies of all of Seller’s employment and personnel records relating
to Transferred Employees, and all books and records relating or pertaining to
the Business, including all sales records and similar data, to the extent
transferrable by law (collectively, the “Records”).
2.1.1.5     The Intellectual Property held, used or owned by Seller, other than
that listed under Section 2.1.2.3.


1



--------------------------------------------------------------------------------




2.1.1.6     All licenses and permits, to the extent transferrable and not
related to the Seller Ongoing Operation, used by Seller and necessary to conduct
the Business as it is currently being conducted, including any Environmental
Permits and those listed on Schedule 2.1.1.6 (the “Licenses and Permits”), which
schedule Seller shall deliver at or before Closing.
2.1.1.7     All other tangible and intangible properties which historically have
been used or held for use in connection with the Business including, without
limitation, all goodwill related to the Business excluding (i) assets sold or
disposed of since that date in the ordinary course of business and (ii) assets
which are included in the Excluded Assets.
2.1.2    Excluded Assets. Notwithstanding any provision to the contrary in this
Agreement, nothing in this Agreement shall constitute or be construed as
requiring Seller to sell, assign, convey, transfer or deliver, and Buyer shall
not be entitled to purchase, assume or acquire, any right, title or interest in,
to or under any property, asset, business, operation or division of Seller, or
any Affiliate thereof, not set forth in Section 2.1.1, including the following
assets and properties which are hereby excluded from the definition of Specified
Assets (collectively, the “Excluded Assets”):
2.1.2.1     All cash, cash equivalents, bank deposits, and prepaid expenses,
including such as relate to any Excluded Assets or the operation of the
Specified Assets prior to the Closing Date, and any income, sales, payroll or
other Tax receivables with respect to periods prior to the Closing Date (in each
case, whether held by Seller or any third party).
2.1.2.2     All of Seller’s finished goods inventory owned by Seller on Closing
Date listed on Schedule 2.1.2.2, which schedule shall be agreed upon and
delivered at Closing by and between the Parties.
2.1.2.3     All of Seller’s intellectual property rights and interests
associated with its name, “Marcegaglia USA, Inc.”, and any derivations thereof
using the name “Marcegaglia”.
2.1.2.4     All Tax refunds or credits, which refunds or credits are with
respect to periods prior to the Closing Date, whether directly or indirectly,
regardless of when actually paid.
2.1.2.5     The minute books, stock transfer books, corporate seal, Tax Returns
and other corporate records of Seller and its respective successors and assigns.
2.1.2.6     All real estate owned by Seller, including, but not limited to, the
real property located at 1001 E. Waterfront Drive, Munhall, Pennsylvania 15120
(the “Facility”).
2.1.2.7     All of Seller’s rights and interests in its purchase orders and
contracts.
2.1.2.8    The Trade Accounts Receivable accrued by Seller prior to Closing.
2.1.2.9    The two high frequency mills and all other equipment associated
solely with the Seller Ongoing Operation including relative tooling and
supplies, the cranes, Mill 3 and Mill 4, the Drever furnace and the other
miscellaneous equipment, associated solely with the Seller Ongoing Operation,
dismantled, obsolete and not in use (i.e. those under the “big top”) and the
other equipment listed on Schedule 2.1.2.9.
2.1.3    Specified Liabilities. At the Closing, Buyer will not assume any of the
liabilities, obligations or debt of Seller except the following explicitly
listed liabilities and then only to the extent solely related to the Specified
Assets (the “Specified Liabilities”):
2.1.3.1    The Transferred Employees’ accrued vacation and sick leave accrued
through the Closing Date listed on Schedule 2.1.3.1 which schedule shall be
delivered at Closing by the Seller.


2



--------------------------------------------------------------------------------




2.1.3.2    The outstanding purchase orders (i) for stainless steel products with
customers that have not begun production as of the Closing and (ii) for raw
material with suppliers (other than those related to the Seller Ongoing
Operation) that Seller and Buyer shall identify in agreement between them before
Closing. Such purchase orders with customers and suppliers will be listed on
Schedule 2.1.3.2 to be agreed upon and exchanged between the Parties at Closing.
2.1.3.3    The trade accounts payable listed on Schedule 2.1.3.3, which schedule
shall be delivered and agreed upon at Closing.
2.1.3.4    The verbal manufacturers’ representative agreement with Excel Metals
Inc.
2.1.4    No Other Liabilities. Except as otherwise set forth in this Agreement,
Buyer shall not assume or be obligated to pay, perform or otherwise discharge
any liabilities of Seller other than as specifically included in the Specified
Liabilities. All such liabilities not being assumed by Buyer pursuant to Section
2.1.3 are referred to herein as the “Excluded Liabilities.”
SECTION 3. PURCHASE PRICE, ALLOCATION AND EARN OUT
3.1    Purchase Price.
3.1.1    Purchase Price. The aggregate purchase price for the Specified Assets
(the “Purchase Price”) shall be payable from Buyer to Seller at Closing via wire
transfer of immediately available funds, and calculated as follows:
3.1.1.1    The replacement value of Seller’s Inventory, as determined pursuant
to Section 3.1.3;
3.1.1.2    Five Hundred Thousand Dollars ($500,000) as consideration for the
restrictive covenants set forth in Section 8.2 hereof; and
3.1.1.3    Eight Million Dollars ($8,000,000) for the Equipment and the
remaining Specified Assets.
3.1.2    Deposit. Upon execution of this Agreement, Buyer shall deposit Three
Million Dollars ($3,000,000) with the Escrow Agent (the “Deposit”) and shall
enter into an escrow agreement with the Escrow Agent and the Seller, the form of
which is attached hereto as Exhibit A (the “Escrow Agreement”), to regulate the
payment of the Deposit by the Escrow Agent in accordance with the principles
agreed hereunder. At Closing, the Parties agree that the Escrow Agent shall pay
the Deposit to Seller as a credit against the Purchase Price.
3.1.3    Inventory. The Parties agree to take a physical observation and
counting of the Inventory prior to the Closing, but no more than seven (7) days
before the Closing. Using the agreed upon count after the physical inventory,
the Parties shall determine the replacement value of the Inventory, as of the
date of the physical inventory count, based on the average of the relevant raw
material and supplies purchase prices of the last four weeks before Closing
Date, and if there is no purchase over the last four weeks, on the basis of the
most recent price list issued by the relevant suppliers and that shall be the
amount paid by Buyer to Seller at Closing for the Inventory. Between the
execution of this Agreement and the Closing Date, Seller shall keep Buyer fully
informed and involved in any negotiation for the purchase of raw material.
3.2     Allocation of Purchase Price. Buyer and Seller agree that the Purchase
Price will be allocated to the Specified Assets and the restrictive covenants
for all purposes (including Tax and financial accounting purposes) as set forth
on Schedule 3.2, which schedule shall be agreed upon and delivered at Closing by
and between the Parties. The allocation of the Purchase Price is intended to
comply with the requirements of Section 1060 of the Internal Revenue Code. Buyer
and Seller shall file Internal Revenue Service Form 8594, Asset Acquisition
Statement under Section 1060 of the Internal Revenue Code, with their respective
income tax returns (including amended returns and claims


3



--------------------------------------------------------------------------------




for refund) for the taxable year that includes the date of Closing and
information reports in a manner consistent with such allocation. Buyer and
Seller agree to satisfy all of the reporting requirements of Section 1060 of the
Internal Revenue Code.
3.3    Earn Out Payments.
3.3.1    As additional consideration for the Specified Assets, Buyer shall pay
to Seller with respect to each Calculation Period within the Earn Out Period an
amount (each, an “Earn Out Payment”) equal to: three percent (3%) of all Revenue
generated by Buyer from the amount, if any, of small diameter stainless steel
pipe and tube (outside diameter of ten inches or less) sold in excess of 3.25
million pounds quarterly, excluding sales of Seller’s finished goods inventory
post-Closing; provided that, the Parties shall review the Earn Out Payments
annually (each fourth Calculation Period during the Earn Out Period), and if
necessary, adjust up or down the final quarterly Earn Out Payment for each year
during the Earn Out Period to make certain the aggregate of the Earn Out
Payments for each year during the Earn Out Period is equal to three percent (3%)
of all Revenue generated by Buyer from the amount, if any, of small diameter
stainless steel pipe and tube (outside diameter of ten inches or less) sold in
excess of 13.0 million pounds annually. Notwithstanding the foregoing, if at the
end of the Earn Out Period, Buyer has paid Seller Earn Out Payments totaling
less than $3,000,000, in the aggregate, then Buyer shall pay Seller a “true-up”
payment equal to the difference between $3,000,000 and the aggregate of the Earn
Out Payments previously paid to Seller.
3.3.2    Procedures Applicable to Determination of the Earn Out Payments.
3.3.2.1    On or before the date which is twenty (20) days after the last day of
each Calculation Period (each such date, an “Earn Out Calculation Delivery
Date”), Buyer shall prepare and deliver to Seller a written statement (in each
case, an “Earn Out Calculation Statement”) setting forth in reasonable detail
its determination of Revenue for the applicable Calculation Period and its
calculation of the resulting Earn Out Payment (in each case, an “Earn Out
Calculation”).
3.3.2.2    Seller shall have twenty (20) days after receipt of the Earn Out
Calculation Statement for each Calculation Period (in each case, the “Review
Period”) to review the Earn Out Calculation Statement and the Earn Out
Calculation set forth therein. During the Review Period, Seller and its
Representatives shall have the right to inspect the Company’s books and records
during normal business hours at the Company’s offices, upon reasonable prior
notice and solely for purposes reasonably related to the determinations of
Revenue and the resulting Earn Out Payment. Prior to the expiration of the
Review Period, Seller may object to the Earn Out Calculation set forth in the
Earn Out Calculation Statement for the applicable Calculation Period by
delivering a written notice of objection (an “Earn Out Calculation Objection
Notice”) to Buyer. Any Earn Out Calculation Objection Notice shall specify the
items in the applicable Earn Out Calculation disputed by Seller and shall
describe in reasonable detail the basis for such objection, as well as the
amount in dispute. If Seller fails to deliver an Earn Out Calculation Objection
Notice to Buyer prior to the expiration of the Review Period, then the Earn Out
Calculation set forth in the Earn Out Calculation Statement shall be final and
binding on the parties hereto, and the Earn Out Payment shall be immediately due
and payable. If Seller timely delivers an Earn Out Calculation Objection Notice,
Buyer and Seller shall negotiate in good faith to resolve the disputed items and
agree upon the resulting amount of the Revenue and the Earn Out Payment for the
applicable Calculation Period. If Buyer and Seller are unable to reach agreement
within thirty (30) days after such an Earn Out Calculation Objection Notice has
been given, all unresolved disputed items shall be promptly referred to the
Independent Accountants. The Independent Accountants shall be directed to render
a written report on the unresolved disputed items with respect to the applicable
Earn Out Calculation as promptly as practicable, but in no event greater than
thirty (30) days after such submission to the Independent Accountants, and to
resolve only those unresolved disputed items set forth in the Earn Out
Calculation Objection Notice. If unresolved disputed items are submitted to the
Independent Accountants, Buyer and Seller shall each furnish to the Independent
Accountants such work papers, schedules and other documents and information
relating to the unresolved disputed items as the Independent Accountants may
reasonably request. The Independent Accountants shall resolve the disputed items
based solely on the applicable definitions and other terms in this Agreement and
the presentations by Buyer and Seller, and not by independent review. The
resolution of the dispute and the calculation of Revenue that is the subject of
the applicable Earn Out Calculation Objection Notice by the Independent
Accountants shall be final and binding on the parties hereto. The fees and
expenses


4



--------------------------------------------------------------------------------




of the Independent Accountants shall be borne by Seller and Buyer in proportion
to the amounts by which their respective calculations of Revenue differ from
Revenue as finally determined by the Independent Accountants.
3.3.3    Independence of Earn Out Payments. Except as otherwise stated herein,
Buyer’s obligation to pay each of the Earn Out Payments to Seller in accordance
with Section 3.3 is an independent obligation of Buyer and is not otherwise
conditioned or contingent upon the satisfaction of any conditions precedent to
any preceding or subsequent Earn Out Payment and the obligation to pay an Earn
Out Payment to Seller shall not obligate Buyer to pay any preceding or
subsequent Earn Out Payment. For the avoidance of doubt and by way of example,
if the conditions precedent to the payment of the Earn Out Payment for the first
Calculation Period are not satisfied, but the conditions precedent to the
payment of the Earn Out Payment for the second Calculation Period are satisfied,
then Buyer would be obligated to pay such Earn Out Payment for the second
Calculation Period for which the corresponding conditions precedent have been
satisfied, and not the Earn Out Payment for the first Calculation Period.
3.3.4    Timing of Payment of Earn Out Payments. Subject to Section 3.3.2, any
Earn Out Payment that Buyer is required to pay pursuant to Section 3.3.1 hereof
shall be paid in full no later than five (5) Business Days following the date
upon which the determination of Revenue for the applicable Calculation Period
becomes final and binding upon the Parties (including any final resolution of
any dispute raised by Seller in an Earn Out Calculation Objection Notice). Buyer
shall pay to Seller the applicable Earn Out Payment in cash by wire transfer of
immediately available funds.
3.3.5    Post-closing Operation of the Company. Subject to the terms of this
Agreement and the other Transaction Documents, subsequent to the Closing, Buyer
shall have sole discretion with regard to all matters relating to the operation
of the Company; provided, that Buyer shall not, directly or indirectly, take any
actions in bad faith that would have the purpose of avoiding or reducing any of
the Earn Out Payments hereunder.
3.3.6    Right of Set-off. Buyer shall have the right to withhold and set off
against any amount otherwise due to be paid pursuant to this Section 3.3 the
amount of any Losses to which any Buyer Indemnified Party may be entitled under
Section 9 of this Agreement.
3.3.7    No Security. The Parties hereto understand and agree that (i) the
contingent rights to receive any Earn Out Payment shall not be represented by
any form of certificate or other instrument, are not transferable, except by
operation of Laws relating to descent and distribution, divorce and community
property, and do not constitute an equity or ownership interest in Buyer or any
of its affiliates, (ii) Seller shall not have any rights as a security holder of
Buyer or any of its affiliates as a result of Seller’s contingent right to
receive any Earn Out Payment hereunder, and (iii) no interest is payable with
respect to any Earn Out Payment.
SECTION 4. CLOSING
4.1    Closing /Closing Date. The closing (the “Closing”) shall take place at
the offices of LeClairRyan, A Professional Corporation, 919 E. Main Street, 24th
Floor, Richmond, Virginia 23219 at 10:30 a.m. local time on the date mutually
agreed to the Parties, but no later than February 28, 2017 (the “Closing Date”).
The Closing and all of the transactions contemplated by this Agreement shall be
deemed to have occurred simultaneously and become effective as of 11:59 p.m.
Eastern Time on the Closing Date.
4.2    Deliveries of Seller. At or prior to the Closing, Seller shall execute
and/or deliver the following items:
4.2.1     A Bill of Sale in a form agreed to by the Parties;
4.2.2    An Assignment and Assumption Agreement in a form agreed to by the
Parties;
4.2.3    A copy of the resolutions of the Board of Directors and the
shareholder(s) of Seller authorizing the execution, delivery and performance of
this Agreement and the transactions contemplated hereunder;


5



--------------------------------------------------------------------------------




4.2.4    Copies of the Consents and approvals of all Persons which Seller is
required to obtain in order to transfer the Specified Assets to Buyer and to
consummate the transactions contemplated by this Agreement;
4.2.5    Evidence, in substance and form reasonably satisfactory to Buyer, that
the Specified Assets are being transferred to Buyer free and clear of
Encumbrances;
4.2.6    The Facility Lease;
4.2.7    The Services Agreement;
4.2.8    The Disclosure Schedules, updated, as necessary, as of the Closing
Date;
4.2.9    The certificate required by Section 7.8.1.4; and
4.2.10    Such additional documents as Buyer may reasonably request.
4.3    Deliveries of Buyer. At or prior to the Closing, Buyer shall execute
and/or deliver the following items:
4.3.1    The Purchase Price by wire transfer of immediately available funds
pursuant to a wire direction letter provided by Seller to Buyer;
4.3.2    An Assignment and Assumption Agreement in a form agreed to by the
Parties;
4.3.3    A copy of the resolutions of the Board of Directors of Buyer
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated hereunder;
4.3.4    The Facility Lease;
4.3.5    The Services Agreement;
4.3.6    The certificate required by Section 7.8.2.4; and
4.3.7    Such additional documents as Seller may reasonably request.


SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE SELLER
Seller represents and warrants to Buyer and covenants with Buyer, as set forth
below in this Section 5.


5.1    Organization. Seller is a corporation duly organized, validly existing
and in good standing under the laws of its jurisdiction of its incorporation.
Seller possesses the full corporate power and authority to enter into and
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. Seller is qualified or registered in all jurisdictions in
which property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification necessary.
5.2    Authority; Non-Contravention.
5.2.1    Seller has the right, power and authority to enter into and to perform
its obligations under this Agreement, and the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by Seller has been duly authorized by all necessary
corporate action on the part of Seller. This Agreement constitutes a legal,
valid and binding agreement of Seller and is enforceable against Seller in
accordance


6



--------------------------------------------------------------------------------




with its terms, subject as to enforceability, to bankruptcy, insolvency,
fraudulent transfer, moratorium, reorganization and other similar laws affecting
creditors’ rights generally.
5.2.2    Except as set forth on Schedule 5.2.2, neither the execution, delivery
and performance of this Agreement nor the consummation or performance of any of
the transactions contemplated hereby by Seller will directly or indirectly (with
or without notice or lapse of time):
5.2.2.1     contravene, conflict with or result in a violation of (a) any of the
provisions of the articles or certificates of formation, bylaws, shareholders
agreements, or other organizational documents of Seller or (b) any resolution
adopted by the Board of Directors of Seller;
5.2.2.2     contravene, conflict with or result in a violation or breach of, or
result in a material default under, any provision of, any agreement, contract or
other instrument of which Seller is a party or by which the Specified Assets are
bound or subject;
5.2.2.3     violate any Law or regulation, or any Judgment, order or decree of
any court, Governmental Body, commission, agency or arbitrator, applicable to
Seller, any of the Specified Assets or the Business; or,
5.2.2.4     result in the creation of any Encumbrance on the Specified Assets.
5.2.3    Except as set forth on Schedule 5.2.3, Seller neither is nor will be
required to make any filing with or give any notice to, or obtain any Consent
from, any Person in connection with the execution and delivery of this
Agreement, or the consummation or performance of any of the transactions
contemplated hereby.
5.3    Title to Specified Assets. Except as set forth on Schedule 5.3, Seller
has good and valid title to all of the Specified Assets and has the right to
transfer all rights, title and interest in such Specified Assets, free and clear
of any Encumbrance.
5.4    Legal Proceedings. There are no Proceedings pending or, to the Knowledge
of Seller, threatened, in each case, that relate to the Specified Assets. Seller
is not subject to any outstanding order, decree or ruling issued by any
Governmental Body that relates to the Specified Assets.
5.5    Brokerage Fees. No broker, finder or investment banker is entitled to any
fee or commission from Seller for services rendered on behalf of Seller in
connection with the transactions contemplated by this Agreement.
5.6    Compliance with Laws. Seller has operated and is operating the Business
in material compliance with all Laws and regulations, federal, state, provincial
or local, domestic or foreign applicable to Seller, the Specified Assets or the
Business.
5.7    Assumed Purchase Orders and Contracts. Each purchase order, contract and
lease (the “Assumed Contracts”) listed on Schedules 2.1.3.2 or 2.1.3.3 or listed
in Section 2.1.3.4 is valid and in full force and effect and, to the Knowledge
of the Seller, there is no basis on which an Assumed Contract will cease to be
in full force and effect. Seller has complied in all material respects with its
obligations under all of the Assumed Contracts and no event has occurred or
condition exists which constitutes or can reasonably be expected to constitute a
material breach of any such Assumed Contract by the Seller or any other party
thereto.
5.8    Intellectual Property. Seller owns, or has the right to use, all of its
Intellectual Property. No consents of any Person are required for Buyer to use
the Intellectual Property which Seller does not own but has the right to use
immediately after the Closing. There is no claim pending or, to the Knowledge of
Seller, threatened against Seller alleging that its use of any Intellectual
Property infringes upon the rights of any Person and, to the Knowledge of
Seller, no Person is infringing upon the rights of Seller in its Intellectual
Property. Complete copies of all documents pursuant to which Seller has acquired
the right to use its Intellectual Property, or has licensed or otherwise
permitted any other Person to use any of such Intellectual Property, have been
delivered to Buyer.


7



--------------------------------------------------------------------------------




5.9    Intentionally Omitted.
5.10    Tax Matters.
5.10.1     Seller has properly prepared and filed, in a timely manner, all Tax
Returns, reports, related information and declarations (collectively, “Returns”)
related to the Business and required of Seller by applicable Law and has paid or
made provision for the payment of all Taxes related to the Business which have
or may become due and no extension of time for filing any Return is presently in
effect. Except as set forth in Schedule 5.10, Seller has not received any
assessment for unpaid Taxes, with respect to the Business, nor has agreed to any
extension of time for the assessment of any federal, state, local, provincial,
municipal or foreign Taxes related to the Business for any period. Adequate
provisions have been made for the payment of all current Taxes related to the
Business. There are no liens on the Specified Assets as a result of any Tax
liabilities, except for Taxes not yet due and payable.
5.10.2    Seller is not a party to any Proceeding by any Taxing Authority. There
are no pending or threatened Proceedings by any Taxing Authority. Seller is not
a “foreign person” as that term is used in the Treasury Regulations Section
1.1445-2.
5.11    Product Warranty. Each product sold or delivered by the Business before
Closing and Seller’s finished goods inventory to be sold after Closing pursuant
to Section 8.8 hereof have been sold and delivered in conformity with all
applicable contractual commitments, Laws and all express warranties, and, Seller
has no liability for replacement or repair thereof or other damages in
connection therewith. No product sold or delivered by the Business, including
Seller’s finished goods inventory to be sold after Closing pursuant to Section
8.8, is subject to any guaranty, warranty or other indemnity beyond Seller’s
applicable standard terms and conditions of sale, a copy of which has been
provided to Buyer before Closing.
5.12    Product Liability. To the Knowledge of Seller, Seller has no liability
arising out of any injury to individuals or property as a result of the
ownership, possession or use of any product sold or delivered by the Business
prior to the Closing.
5.13    Labor and Employment Matters. Schedule 5.13 sets forth a complete and
correct list of each employment agreement, severance agreement, deferred
compensation agreement or similar arrangements to which Seller is a party or by
which it is obligated. Seller has not agreed to pay any of its employees any
bonus consideration based on the successful closing of the transactions
contemplated under this Agreement. Except as set forth on Schedule 5.13, Seller
is not a party to any collective bargaining agreement or similar arrangement
with a labor organization, union or work council representing any of its
employees. Seller is and has been in full compliance with the terms of all
agreements listed on Schedule 5.13. Except as set forth on Schedule 5.13, since
January 1, 2013 there has not been, nor, to Seller’s Knowledge, has there been
any threat of, any strike, slowdown, work stoppage, lockout, concerted refusal
to work overtime or other similar labor activity or dispute affecting the Seller
or the Business. There are no material controversies, claims or grievances
pending, or, to the Knowledge of Seller, threatened between Seller and any of
its employees. Seller is and has been in compliance with all applicable Laws
pertaining to employment and employment practices, including all Laws relating
to labor relations, equal employment opportunities, fair employment practices,
employment discrimination, harassment, retaliation, reasonable accommodation,
disability rights or benefits, immigration, wages, hours, overtime compensation,
child labor, hiring, promotion and termination of employees, working conditions,
meal and break periods, privacy, health and safety, workers’ compensation,
leaves of absence and unemployment insurance. Except as set forth on Schedule
5.13, there are no claims against Seller pending, or to Seller’s Knowledge,
threatened to be brought or filed, by or with any Governmental Body or
arbitrator in connection with the employment of any current or former applicant,
employee, consultant, volunteer, intern or independent contractor of Seller,
including, without limitation, any claim relating to unfair labor practices,
employment discrimination, harassment, retaliation, equal pay, wage and hours or
any other employment related matter arising under applicable Laws. Seller has
not taken any action prior to the date hereof that would trigger the WARN Act
with respect to Seller.
5.14    Licenses and Permits. Schedule 2.1.1.6 lists all Licenses and Permits
required to conduct the Business as it is presently being conducted. All such
Licenses and Permits are in full force and effect and, except as set forth on
Schedule 2.1.1.6, all of which are assignable. Seller has operated the Business
in compliance in all material respects


8



--------------------------------------------------------------------------------




with all of the terms and conditions set forth in such Licenses and Permits. No
notice of any violation of any such License or Permit has been received by
Seller since January 1, 2016, or, to the Knowledge of Seller, recorded or
published, and no proceeding is pending, or, to the Knowledge of Seller,
threatened, to revoke any of them. No approval of or filing with a Governmental
Body is required in order to consummate the transactions hereunder.
5.15    Financial Statements. Seller has delivered, or as of the Closing Date
will have delivered, to Buyer the following financial statements and notes, true
and correct copies of which are attached as Schedule 5.15 to this Agreement
(collectively, the “Financial Statements”): (a) balance sheets of Seller as of
each of December 31, 2014 and December 31, 2015, and the corresponding profit
and loss statements of Seller for each of the calendar years ending December 31,
2014 and December 31, 2015; and (b) the balance sheet of Seller as of September
30, 2016, and the corresponding profit and loss statement of Seller as of
September 30, 2016.
5.16    Employee Benefit Plans. Except as set forth in Schedule 5.16, Seller
maintains no Employee Plans. All Employee Plans listed in Schedule 5.16 are in
compliance in all material respects with the requirements prescribed by
applicable statutes, orders, governmental rules and regulations, and Seller has
complied in all material respects with all applicable laws and regulations in
the establishment and administration of the Employee Plans. Seller has performed
all obligations required to be performed by it under the Employee Plans, and
Seller is not in any respect in material violation of, any of the Employee
Plans. All payments which are due for each Employee Plan have been timely paid,
and all payments for any period ending on or before the Closing Date which are
not yet due have been timely paid or accrued. No action, suit, proceeding,
hearing or investigation (other than routine claims for benefits) is pending or
threatened with respect to any Employee Plan.
5.17    Environmental Matters.
5.17.1    The operation of the Business and the Specified Assets have been and
currently are in compliance in all material respects with the Environmental
Permits and Environmental Laws. To the Knowledge of the Seller, there has been
no Release or threat of Release of any Hazardous Substances (requiring
investigation, assessment, remediation or monitoring under any Environmental
Laws) in, on, under, or from any real property owned, leased or used in
connection with the ownership or operation of the Business or the Specified
Assets. Seller has not received any written or, to Seller’s Knowledge oral,
notice from any governmental authority or any third party alleging any
non-compliance with or any potential liability under any Environmental Law or
Environmental Permit relating to the Business or the Specified Assets.
5.17.2    To the Knowledge of the Seller, no underground storage tanks are
located in, on or under any real property owned, leased or used in connection
with the ownership or operation of the Business or the Specified Assets. Any
aboveground storage tanks used to store Hazardous Substances in or on any real
property owned, leased or used in connection with the ownership or operation of
the Business or the Specified Assets are in compliance in all material respects
with all Environmental Laws.
5.17.3    To the Knowledge of Seller, there is not currently and never has been
any material mold, fungal or other microbial growth in or on any of the real
property owned, leased or used in connection with the ownership or operation of
the Business, or conditions that could reasonably be expected to result in
material mold, fungal or microbial growth (e.g. material problems with the
heating, ventilation and air conditioning system, water leaks or building
materials known to be conducive to material mold, fungal or microbial growth),
that could reasonably be expected to result in material liability or material
costs or expenses to remediate the mold, fungal or microbial growth or to remedy
the conditions that could reasonably be expected to result in such material
growth.
5.18    Full Disclosure. None of the representations and warranties made in this
Section 5 contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
SECTION 6. REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller and covenants with Seller, as set forth
below in this Section 6.


9



--------------------------------------------------------------------------------




6.1    Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization. Buyer possesses the full limited liability company power and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.
6.2    Authority; Non-Contravention. Buyer has the right, power and authority to
enter into and to perform its obligations under this Agreement, and the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby by Buyer has been duly authorized by all
necessary corporate action by its board of directors. Buyer’s execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby: (a) does not constitute a violation of or
default under its charter or bylaws; (b) does not constitute a default or breach
(immediately or after the giving of notice, passage of time or both) under any
contract to which Buyer is a party or by which Buyer is bound; (c) do not
constitute a violation of any Law or Judgment that is applicable to it or to its
businesses or assets, or to the transactions contemplated by this Agreement; and
(d) do not require the Consent of any Person. This Agreement constitutes a
legal, valid and binding agreement of Buyer and is enforceable against Buyer in
accordance with its terms, subject as to enforceability, to bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization and other similar
laws affecting creditors’ rights generally.
6.3    Brokerage Fees. No broker, finder or investment banker is entitled to any
fee or commission from Buyer for services rendered on behalf of Buyer in
connection with the transactions contemplated by this Agreement.
6.4    Solvency. At and immediately after the Closing, the Buyer will be solvent
and capable of meeting its obligations as they become due, and will have assets
exceeding its liabilities and a reasonable amount of capital for the conduct of
its business.
6.5    Full Disclosure. None of the representations and warranties made in this
Section 6 contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.


SECTION 7. PRE-CLOSING COVENANTS; TERMINATION
7.1    Conduct of Business Prior to the Closing. From the date hereof until the
Closing, except as otherwise provided in this Agreement or consented to in
writing by Buyer (in its sole discretion), Seller shall (a) conduct the Business
in the ordinary course of business consistent with past practice and (b) use
reasonable best efforts to maintain and preserve intact the Specified Assets.
From the date hereof until Closing, but only to the extent such communications
comply with and do not violate any applicable anti-trust Laws, Seller shall
consult and review with Buyer regarding all potential purchase orders with
customers and suppliers before such purchase orders become effective to aid the
Parties in determining which of these purchase orders will be listed on Schedule
2.1.3.2 at Closing.
7.2    Access to Information. From the date hereof until the Closing, Seller
shall (a) afford Buyer and its representatives, upon reasonable prior written
notice, full and free access to and the right to inspect all of the properties,
assets, books, records, contracts and other documents related to the Business
and the Specified Assets, and (b) furnish Buyer and its representatives with
such financial, operating and other data and information related to the Business
as Buyer or any of its representatives may reasonably request.
7.3    No Solicitation of Other Bids. So long as this Agreement has not been
properly terminated, Seller shall not, nor shall Seller permit or authorize any
of its respective representatives or affiliates to, directly or indirectly, (a)
encourage, solicit, initiate, facilitate or continue inquiries regarding the
direct or indirect disposition, whether by sale, merger or otherwise, of all or
any portion of the Business or the Specified Assets (an “Acquisition Proposal”),
(b) enter into discussions or negotiations with, or provide any information to,
any Person concerning a possible Acquisition Proposal, or (c) enter into any
agreements or other instruments (whether or not binding) regarding an
Acquisition Proposal.


10



--------------------------------------------------------------------------------




7.4    Notification of Certain Events. From the date hereof until the Closing,
Seller shall promptly notify Buyer in writing of any fact, circumstance, event
or action, the existence, occurrence or taking of which (a) has had, or could
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Business or the Specified Assets, (b) has resulted in, or
could reasonably be expected to result in, any representations or warranties
made by Seller hereunder not being true and correct or (c) has resulted in, or
could reasonably be expected to result in, the failure of any of the conditions
set forth in Section 7.8 to be satisfied. Buyer’s receipt of information
pursuant to this Section 7.4 shall not operate as a waiver or otherwise affect
any representations, warranty or agreement given or made by Seller in this
Agreement.
7.5    Union Contract. Prior to Closing, Seller and Buyer will utilize best
efforts to negotiate with the labor organization representing Seller’s union
employees and reach an agreement allowing the assignment of the Collective
Bargaining Agreement between Seller and United Steel, Paper and Forestry,
Rubber, Manufacturing, Energy, Allied Industrial and Service Workers
International Union AFL-CIO, CLC on behalf of Local Union 5852-22 (the “Union”)
dated October 1, 2013, as amended (the “Union Contract”), from Seller to Buyer,
with terms reasonably acceptable to Buyer in its sole discretion. The Parties
acknowledge that assignment of the Union Contract from Seller to Buyer is
Buyer’s preference. Alternatively, Buyer may agree, in its sole discretion, to
enter into a new collective bargaining agreement with the Union, which new
agreement would terminate the current Union Contract with Seller, so long as the
financial terms of such new agreement are similar to or the same as the proposed
assignment of the Union Contract. Whichever contractual method is agreed upon,
the Buyer Benefit Plans anticipated by Schedule 8.2.1 shall be substituted for
Seller’s like plans.
7.6    Finished Goods Inventory. From the date hereof through the Closing Date,
Seller will complete, as far as reasonably possible with the aim not to impair
the continuity of the Business, all work-in-process and move all products into
finished goods.
7.7    Accomplishment of Closing Conditions. From the date hereof until the
Closing, each Party shall use reasonable best efforts to take such actions as
are necessary to expeditiously satisfy the closing conditions set forth in
Section 7.8 hereof.
7.8    Conditions to Closing.
7.8.1    The obligations of Buyer to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or Buyer’s waiver of each of
the following conditions:
7.8.1.1    The representations and warranties of Seller contained in Section 5.1
through 5.3 shall be true and correct in all respects as of the Closing Date
with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all respects as of that specified date).
7.8.1.2    Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by it prior to or on the Closing
Date, including, but not limited to the deliveries contemplated by Section 4.2.
7.8.1.3    No Legal Proceeding shall have been commenced against Seller or
Buyer, which would prevent the Closing. No injunction or restraining order shall
have been issued by any Governmental Body, and be in effect, which restrains or
prohibits any transaction contemplated hereby.
7.8.1.4    Buyer shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Seller, that each of the conditions set
forth in Section 7.8.1.1 and Section 7.8.1.2 have been satisfied.
7.8.1.5    Buyer has received advice from its counsel, reasonably satisfactory
to Buyer in its sole discretion, that the transaction contemplated by this
Agreement shall not require regulatory anti-trust approval, or


11



--------------------------------------------------------------------------------




if such regulatory approval is required, the Parties have obtained all such
anti-trust approvals or the applicable waiting periods have expired.
7.8.1.6    Buyer shall be satisfied, in is sole discretion, that the Union
Contract has been assigned from Seller to Buyer or that a new collective
bargaining agreement has been entered into between Buyer and the Union,
whichever method is chosen, on financial terms reasonably acceptable to Buyer.
7.8.1.7    No Material Adverse Change shall have occurred with respect to the
Business or the Specified Assets.
7.8.2    The obligations of Seller to consummate the transactions contemplated
by this Agreement shall be subject to the fulfillment or Seller’s waiver of each
of the following conditions:
7.8.2.1    The representations and warranties of Buyer contained in Section 6.1
and 6.2 shall be true and correct in all respects as of the Closing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
which shall be true and correct in all respects as of that specified date).
7.8.2.2    Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date, including, but
not limited to the deliveries contemplated by Section 4.3.
7.8.2.3    No Legal Proceeding shall have been commenced against Seller or
Buyer, which would prevent the Closing. No injunction or restraining order shall
have been issued by any Governmental Body, and be in effect, which restrains or
prohibits any transaction contemplated hereby.
7.8.2.4    Seller shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Buyer, that each of the conditions set
forth in Section 7.8.2.1and Section 7.8.2.2 have been satisfied.
7.9    Termination.
7.9.1    Termination Generally. This Agreement may be terminated at any time
prior to the Closing:
7.9.1.1    By the mutual and written consent of the Parties hereto;
7.9.1.2    By Seller by written notice to Buyer if: (i) Seller is not then in
material breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Buyer pursuant to this Agreement that would give rise to the
failure of any of the conditions specified in Section 7.8.2, or (ii) any of the
conditions set forth in Section 7.8.2 shall not have been, or likely will not
be, fulfilled by February 28, 2017, unless such failure shall be due to the
failure of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing.
7.9.1.3    By Buyer by written notice to Seller if: (i) Buyer is not then in
material breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Seller pursuant to this Agreement that would give rise to the
failure of any of the conditions specified in Section 7.8.1, or (ii) any of the
conditions set forth in Section 7.8.1 shall not have been, or likely will not
be, fulfilled by February 28, 2017, unless such failure shall be due to the
failure of Buyer to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing.
7.9.2    Effect of Termination. In the event of the termination of this
Agreement in accordance with Sections 7.9.1.1 (unless otherwise agreed in
writing between the Parties in the mutually termination agreement), 7.9.1.2(ii),
or 7.9.1.3, the Deposit shall be immediately returned to Buyer and this
Agreement shall forthwith become void


12



--------------------------------------------------------------------------------




and there shall be no liability on the part of any party hereto except: (a) as
set forth in this Section 7.9 and Section 10 hereof; and (b) that nothing herein
shall relieve any party hereto form liability for any willful breach of any
provision hereof. However, in the event of the termination of this Agreement in
accordance with Sections 7.9.1.2(i), the Deposit shall be paid to Seller and
this Agreement shall forthwith become void and there shall be no liability on
the part of any party hereto except: (a) as set forth in this Section 7.9 and
Section 10 hereof; and (b) that nothing herein shall relieve any party hereto
form liability for any willful breach of any provision hereof.


SECTION 8. POST-CLOSING COVENANTS
8.1    Post-Closing Cooperation of the Parties; Further Assurances. From and
after the Closing Date: (a) Seller shall cooperate with Buyer to transfer to
Buyer the full title, control and enjoyment of the Specified Assets; (b) Seller
shall promptly deliver to Buyer all correspondence, papers, documents and other
items and materials received by it or found to be in its possession which
pertain to the Specified Assets; and (c) Seller shall cooperate with Buyer and
its auditors with respect to requests for financial information relating to the
Business prior to Closing, which financial information may be required to be
reviewed, audited and publicly reported, pursuant to GAAP and/or applicable Law.
In furtherance of the foregoing, Buyer shall promptly take all actions and do
all things necessary in order for Buyer to take physical possession of the
Specified Assets which constitute tangible personal property. Seller shall
provide Buyer with access, upon reasonable prior notice from Buyer, to the
Specified Assets to permit Buyer to comply with its obligations hereunder. At
any time and from time to time after the Closing Date, at Buyer’s request and
without further consideration, Seller shall execute and deliver all such further
agreements, certificates, instruments and documents and perform such further
actions as Buyer may reasonably request, in order to fully consummate the
transactions contemplated by this Agreement and fully carry out the purposes and
intent of this Agreement.


8.2    Employees.


8.2.1    Employees Generally. Schedule 8.2.1 contains a list of all employees of
Seller employed in the Business and sets forth for each the following: (i) name,
(ii) title or position, (iii) hire date, (iv) current annual compensation, (v)
commission, bonus or incentive based compensation, and (vi) general description
of Seller’s fringe benefits and accrued vacation and sick leave policies. The
Parties agree that Schedule 8.2.1 shall be updated and delivered with
information current as of the Closing Date, with the addition of specific
vacation and sick leave accrual information for each employee as of the Closing
Date. Except as set forth below, and save as otherwise agreed between the
Parties at the end of the negotiation with the Union (as provided under Section
7.5 above), at Closing, the employment by Seller of all such employees shall be
terminated. Buyer shall offer employment to all employees of the Business upon
such terms and with any such employee benefit plan (collectively, “Buyer Benefit
Plans”) as Buyer determines; provided that three to five individuals, to be
identified by Seller before Closing (collectively, “Seller’s Employees”), shall
remain Seller employees to manage, supervise and oversee the Seller Ongoing
Operation post-Closing. The employees who elect to become employees of Buyer are
referred to as “Transferred Employees.” Unless otherwise required by applicable
Law or otherwise prohibited by the Buyer Benefit Plans, Transferred Employees
shall be eligible for Buyer Benefit Plans effective as of the commencement date
of each employee’s employment with Buyer and, unless otherwise required by
applicable Law or otherwise prohibited by such Buyer Benefit Plan, Buyer shall
recognize all service of the Transferred Employees with Seller, as if such
service were with Buyer, for vesting, eligibility and accrual purposes.
Additionally, Buyer shall assume liability for the Transferred Employees’
vacation and sick leave accrued by Seller prior to Closing. Buyer agrees and
acknowledges that it will be responsible for providing or continuing group
health plan continuation coverage under Section 4980B of the Internal Revenue
Code and Sections 601 through 609 of ERISA (“COBRA”) to all “M&A qualified
beneficiaries” as required by COBRA and Treasury Regulation Section 54.4980B-9 .


8.2.2    Union Employees. For the avoidance of doubt, Buyer shall not assume any
liability with respect to Seller’s union employees’ pension liability.


8.3    Non-Competition, Non-Solicitation Confidentiality Covenants of Seller.
  
8.3.1    Confidentiality.


13



--------------------------------------------------------------------------------






8.3.1.1.    Seller has had access to, and familiarity with, the Proprietary and
Confidential Information, which is known only to the shareholders, officers,
directors of the Seller or other employees, former employees, consultants or
others in a confidential information relationship with the Seller. Without the
prior written consent of Buyer, Seller hereby covenants and agrees that from and
after the date hereof, Seller shall not disclose to any other Person or use in
any manner any Proprietary and Confidential Information; provided, however, that
Seller may disclose or use any such Proprietary and Confidential Information (i)
as it becomes generally available to the public other than through a breach of
this Agreement by Seller or any of its Affiliates and representatives, (ii) as
it becomes available to Seller on a non-confidential basis from a source other
than any other party hereto or such other party’s Affiliates or representatives,
provided that such source is not bound by a confidentiality agreement or other
obligations of secrecy, (iii) as may be required in any report, statement or
testimony required to be submitted to any Governmental Body having or claiming
to have jurisdiction over Seller, or as may be otherwise required by applicable
Law, or as may be required in response to any summons or subpoena or in
connection with any litigation, (iv) as may be required to obtain any
governmental approval or consent required in order to consummate the
transactions contemplated by this Agreement, (v) as may be necessary to
establish Seller’s rights under this Agreement or (vi) as may be consented to in
writing by Buyer or as may be necessary in Seller’s performance of duties on
behalf of Buyer following the date hereof; provided, further that in the case of
clauses (iii) and (iv) above, Seller will promptly notify Buyer and, to the
extent practicable, provide Buyer a reasonable opportunity to prevent public
disclosure of such Proprietary and Confidential Information prior to use or
disclosure thereof. Seller acknowledges responsibility for disclosures caused by
Seller and any of its respective Affiliates and representatives.


8.3.1.2.    For purposes of this Agreement, “Proprietary and Confidential
Information” means any information of the Business that is not generally known
to the public or to the Seller’s competitors in the industry, is used in the
Business, and gives the Business an advantage over businesses that do not know
the information. “Proprietary and Confidential Information” includes know-how,
trade secrets, client lists, supplier lists, referral source lists, computer
software or data of any sort developed or compiled by the Seller, algorithms,
source or other computer code, requirements and specifications, procedures,
security practices, regulatory compliance information, personnel matters,
drawings, specifications, instructions, methods, processes, techniques,
formulae, costs, profits or margin information, markets, sales, pricing
policies, operational methods, plans for future development, data drawings,
samples, processes, products, the financial condition, results of operations,
business, properties, assets, liabilities, or future prospects of the Seller
with respect to the Business.


8.3.2    Non-competition and Non-solicitation Covenants. In consideration of the
purchase by Buyer of the Specified Assets, Seller shall not, and shall cause its
Affiliates, directors, officers and shareholders not to, during the Non-Compete
Period and within the Territory, in any manner, directly or indirectly or by
assisting any other Person, (i) own, control, manage, engage in, fund, finance
or be a consultant for any business competitive with the Business, except that
the ownership of Seller of not more than three percent of the shares of stock of
any corporation having a class of equity securities actively traded on an
national securities exchange or on NASDAQ shall not be deemed by violate the
prohibitions of this paragraph, (ii) knowingly sell or distribute in the
Territory stainless steel pipe and tube, regardless of where the pipe and tube
is manufactured, except as a partner of Buyer or one of its Affiliates,
including selling to third parties that Seller knows ultimately distribute these
product lines into the Territory, (iii) recruit, solicit, induce or hire (except
as a result of a general advertisement), or attempt to recruit, solicit, induce
or hire, any of the Transferred Employees or employees of Buyer (or any of its
Affiliates) to terminate their employment with, or otherwise cease their
relationship with, Buyer (or any of its Affiliates), or (iv) solicit, divert,
reduce or otherwise modify or attempt to solicit, divert, reduce or otherwise
modify, the business of the clients, suppliers, licensors, licensees,
franchisees, customers, accounts or business relations, or prospective clients,
suppliers, licensors, licensees, franchisees, customers, accounts or business
relations, of the Business. Notwithstanding the foregoing, these restrictive
Non-Competition and Non-Solicitation covenants shall not restrict Seller or its
Affiliates from selling products into North America that Buyer and its
Affiliates do not currently offer, including, but not limited to, any product
manufactured and sold by Seller Ongoing Operation .


8.3.3    In the event a judicial or arbitral determination is made that any
provision of this Section 8.3 constitutes an unreasonable or otherwise
unenforceable restriction against Seller, provisions of this Section 8.3 shall
be rendered void only to the extent that such judicial or arbitral determination
finds such provisions to be unreasonable


14



--------------------------------------------------------------------------------




or otherwise unenforceable with respect to Seller. In this regard, any judicial
authority construing this Agreement shall be empowered to sever any portion of
the Territory, any prohibited business activity or any time period from the
coverage of this Section 8.3 and to apply the provisions of this Section 8.3 to
the remaining portion of the Territory, the remaining business activities and
the remaining time period not so severed by such judicial or arbitral authority.
If any restriction set forth in this Section 8.3 is found by any court of
competent jurisdiction or arbitration panel to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it is the intent of the Parties hereto that it
extend only over the maximum period of time, range of activities or geographic
area as to which it may be enforceable.


8.3.4    The restrictions contained in this Section 8.3 are necessary for the
protection of the business and goodwill of Buyer and are considered by Seller to
be reasonable for such purpose. Seller expressly acknowledges the value of the
consideration received in connection with this Section 8.3, agrees that any
breach of this Section 8.3 will cause Buyer substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available at law or equity, Buyer shall have the right to
seek specific performance and injunctive relief.


8.4
Taxes.



8.4.1    To the extent any sales, use, value-added, gross receipts, excise,
registration, stamp duty, transfer or other similar taxes or governmental fees
(“Transfer Taxes”) are imposed or levied by reason of, in connection with or
attributable to this Agreement and the transactions contemplated hereby, such
Transfer Taxes shall be borne by Buyer. The Parties shall cooperate with each
other to the extent reasonably requested and legally permitted to minimize any
such Transfer Taxes. The Party required by law to file a Tax Return, if any,
with respect to such Transfer Taxes shall do so within the time period
prescribed by law.
 
8.4.2    Seller and Buyer shall cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with any Tax proceeding relating to
the Specified Assets or the transactions contemplated by this Agreement. Such
cooperation shall include the retention and (upon the other Party’s request) the
provision of records and information which are reasonably relevant to any Tax
audit, litigation or other Proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Seller agrees to retain all books and records
with respect to Tax matters pertinent to the Specified Assets relating to any
taxable period beginning before the Closing Date until the longer of (x) sixty
(60) days after the expiration of the statute of limitations of the respective
taxable periods or (y) six years, and to abide by all record retention
agreements entered into with any Taxing Authority to the extent related to the
Specified Assets or the Business.


8.4.3    Bulk Sales Law. The Parties hereto waive compliance with the provisions
of any “bulk sales laws” or similar Laws of any state or other jurisdiction
which may be applicable to the transactions contemplated hereby or that may
otherwise be applicable with respect to the sale of any or all of the Specified
Assets to Buyer.


8.5    Public Announcements. Shortly after the date of this Agreement, Buyer, or
an Affiliate of Buyer, will issue a Form 8-K (including press release), Form
8-K/A and other securities filings (collectively, the “Filings”) referencing the
execution of this Agreement, the parties hereto and other material terms. Except
in such Filings and other subsequent filings that may be required by securities
Law, neither Seller nor Buyer shall disclose to any Person, other than an
Affiliate of such Party, the financial or other terms of this Agreement without
the prior written consent of the other Party, unless required to do so by a
Governmental Body or Law or in accordance with the terms hereof. Notwithstanding
the foregoing or anything else to the contrary in this Agreement, the Parties
hereto (and each employee, representative or other agent of a Party) may
disclose to any and all Persons the Tax treatment and Tax structure of the
transactions contemplated by this Agreement and all materials of any kind that
are provided to the Parties relating to such Tax treatment and Tax structure.


15



--------------------------------------------------------------------------------






8.6    Assignment of Warranties. At Closing, Seller shall assign all
supplier/manufacturer warranties regarding the Specified Assets to Buyer,
including, but not limited to, any such warranties on the Equipment and raw
material Inventory.


8.7    Facility Lease.


8.7.1    At Closing, Seller and Buyer shall enter into a facility lease, the
form of which is attached hereto as Exhibit B (the “Facility Lease”), for the
Facility.


8.7.2    At the conclusion of the Facility Lease term, Buyer will be responsible
for moving or disposing of all of the Specified Assets at the Facility, with the
exception of the pickling equipment. Buyer shall pay the cost to disassemble the
pickling equipment and dispose of the waste. However, Seller and its affiliates
will retain all environmental liabilities associated with the pickling operation
both before and after Closing, unless caused by gross negligence or wilful
misconduct of the Buyer during the occupancy of the Facility.


8.8    Operations Post-Closing.


8.8.1    At Closing, Seller and Buyer shall enter into a Services Agreement, the
form of which is attached hereto as Exhibit C (the “Services Agreement”), which
shall detail, among other things, the agreements set forth in this Section 8.8.


8.8.2    Seller’s Finished Goods Inventory. After Closing, Seller’s finished
goods inventory will be stored, free of charge, at the Facility. For Seller’s
custom-made finished goods inventory at Closing, Seller’s Employees will sell
those goods to the end customer at the pre-Closing agreed upon price negotiated
between Seller and the customer and Seller will pay to Buyer a handling charge
as detailed in the Services Agreement. For Seller’s stock/commodity finished
goods inventory (the overwhelming majority of which is ten inches or less in
outside diameter), Buyer will sell all of this inventory for the best possible
commercially available price - which in any case shall not be lower than the
price received by Buyer (or any of its Affiliates) for the sale of its products
in the same range - as supervised by Seller’s Employees on-site, alternating
sales of Buyer’s like products, on a one for one basis, until all of Seller’s
stock/commodity finished goods inventory is sold, with the goal to sell the
entire pre-Closing finished goods inventory stock within one (1) year of
Closing. The relevant sales proceeds (for Seller’s pre-Closing inventory), less
the applicable handling fee, shall be paid by the relevant customers directly to
Seller’s bank account and Seller will pay thereafter to Buyer a handling charge
as detailed in the Services Agreement.


8.8.3    Obsolete and Scrap Inventory. Obsolete and scrap inventory generated
before Closing will be sold off by Seller’s Employees in a manner similar to
Seller’s pre-Closing custom-made finished goods inventory, with the proceeds
paid directly to Seller, who will thereafter pay to Buyer a handling charge
detailed in the Services Agreement. Seller’s Employees will also be responsible
for selling off any galvanized scrap material generated before and after
Closing, with Seller receiving the proceeds and thereafter paying to Buyer a
handling charge as detailed in the Services Agreement. The relevant sales
proceeds, less the applicable handling fee, shall be paid by the relevant
customers directly to Seller’s bank account. For the avoidance of confusion,
obsolete and scrap stainless inventory generated after Closing will be sold off
by Buyer, and Buyer will retain those proceeds.


8.8.4    Seller’s Employees. Seller’s Employees on-site will provide oversight
to the processes described in this Section 8.8 to provide assurances that Seller
is receiving payments when Buyer has carried out the relevant sale and that
Buyer is receiving the best available prices for stock/commodity inventory. The
Parties shall meet every quarter in order to monitor the sales process and, if
necessary, plan how to progress.


8.8.5    Seller Ongoing Operation Post-Closing. Following Closing, Seller will
be responsible for purchasing all galvanized raw material and supplies, the sale
of galvanized finished goods and the repairs and upkeep on the high frequency
mills and their associated equipment. As it will not be possible to break out
the galvanized equipment for insurance and property tax purposes, Buyer will pay
for these expenses for all of the equipment owned by Buyer and associated with
the Seller Ongoing Operation and charge Seller its pro-rata share, which Seller
shall


16



--------------------------------------------------------------------------------




reimburse upon demand. All Transferred Employees performing work on the Seller
Ongoing Operation (union production and maintenance personnel) will be billed
monthly to Seller at a fully loaded rate per hour that includes all fringe
benefits, overtime, payroll taxes, cost of workers’ compensation coverage, etc.
Seller shall pay such invoices immediately. Buyer will not charge Seller any fee
or mark-up on these costs. Buyer will be responsible for paying all utility
bills during the Facility Lease term and will invoice Seller an agreed upon
share of monthly utilities for the Seller Ongoing Operation.


8.8.6    Buyer’s Right to use certain Excluded Assets Post-Closing. Following
Closing and until the expiry of the Facility Lease, Buyer shall have the right
to use one (1) forklift and up to two (2) maintenance milling machines amongst
those listed under Schedule 2.1.2.9 (the “Loaned Equipment”) which will remain
in the ownership of the Seller and will continue to be also used by the Seller
in connection with the Seller Ongoing Operation. The Parties shall use their
best efforts to share in good faith the use of the Loaned Equipment on the basis
of their actual production needs. Buyer acknowledges and agrees that,
notwithstanding anything else to the contrary in this Agreement, Seller does not
provide any representation or warranty as to the status or conditions or
operation of the Loaned Equipment, nor undertakes any obligation to repair,
maintain or replace the Loaned Equipment, or to indemnify the Buyer for any
damage suffered if the Loaned Equipment should cease to be usable or operating.


  
8.9    Product Warranty Claims. If, following the Closing, Buyer receives a
claim from any of its customers or any of the former customers of Seller that
any of the Specified Assets or any other goods manufactured or sold by Seller
prior to the Closing contain or suffer from any non-compliance with the terms or
specifications of the purchase order or contract or makes any other warranty
claim and, that as a result thereof, said customer has elected to either (i)
reject the goods manufactured or sold by Seller, or (ii) claim a full or partial
credit for the cost of such goods against any amounts owed to Buyer, then Buyer
promptly shall notify Seller of such claim. Upon receipt of such notification,
Seller shall have ten (10) days in which to determine whether to accept or
reject each product warranty claim. If a product warranty claim is rejected by
the Seller on commercially reasonable grounds, then Buyer may resolve such
product warranty claim in any manner that Buyer deems necessary and appropriate
under the circumstances and, to the extent that the relevant customer should
obtain a valid and enforceable order from a competent court confirming that the
claim is grounded and ordering Buyer to pay the customer to satisfy such product
warranty, then Buyer may seek to recover its reasonable costs and expenses from
Seller under and pursuant to the terms of Section 8 of this Agreement. If Seller
elects to accept any product warranty claims made by customers following the
Closing, Seller shall assist Buyer in the resolution of such product warranty
claims as more particularly described below. Seller may elect to either (x) pay
the customer for the product plus freight in exchange for returned product, if
any, or (y) request that Buyer repair, remanufacture or replace the product and
reimburse Buyer for Buyer’s actual costs (including depreciation costs, if any,
and freight) in remanufacturing, repairing or replacing the product, less a
credit for the amount of returned product based upon market value. In such a
case, the Parties shall act in good faith to reach an agreement on the amount
due by the Seller and the Seller shall make any such agreed reimbursement to
Buyer within five (5) business days following the date of the agreement.




SECTION 9. INDEMNIFICATION
9.1    Indemnification.
9.1.1    From and after the Closing Date, Seller shall indemnify, defend and
hold harmless Buyer and each of its Affiliates and their respective directors,
officers, employees, agents and representatives (each a “Buyer Indemnified
Party”) from and against any and all claims, demands or suits (by any Person),
losses, liabilities, damages, payments, costs and expenses (including, the costs
and expenses of any and all actions, suits, Proceedings, assessments, judgments,
settlements and compromises relating thereto and reasonable attorneys’ fees and
reasonable disbursements in connection therewith) (each, an “Indemnifiable
Loss”), asserted against or suffered by any Buyer Indemnified Party relating to,
resulting from or arising out of (i) any breach by Seller of any covenant or
agreement of Seller contained in this Agreement, (ii) any breach by Seller of
any of the representations and warranties contained in Section 5 hereof, (iii)
any Excluded Liability, including without limitation, the Union Contract (before
Closing) and the Union’s pension liability, (iv) the operation by Seller of the
Business (which in this instance includes the Seller Ongoing Operation) or


17



--------------------------------------------------------------------------------




its ownership, use or operation of the Specified Assets prior to the Closing,
(v) Seller’s Employees, (vi) any and all environmental liabilities associated
with the pickling operation, the Facility and the areas hosting the Equipment in
the Specified Assets and arisen either before and after Closing, unless such
environmental liabilities have been caused by gross negligence or willful
misconduct of the Buyer (or any of its Affiliate) in the occupancy of the
Facility post-Closing, and (vii) the operation of the Seller Ongoing Operation
and its related assets at the Facility after Closing.  
9.1.2    From and after the Closing Date, Buyer shall indemnify, defend and hold
harmless Seller and each of its Affiliates and their respective directors,
officers, employees, agents and representatives (each a “Seller Indemnified
Party”) from and against any and all Indemnifiable Losses asserted against or
suffered by any Seller Indemnified Party relating to, resulting from or arising
out of (i) any breach by Buyer of any covenant or agreement of Buyer contained
in this Agreement, (ii) any breach by Buyer of any of the representations and
warranties contained in Section 6 hereof, (iii) the Specified Liabilities, and
(iv) the operation by Buyer of the ownership, use or operation of the Specified
Assets after the Closing.
9.1.3    Except for the right to seek specific performance, which right or
remedy shall not be affected or diminished hereby, the rights and remedies of
Seller and Buyer under this Section 9 are exclusive and in lieu of such rights
and remedies as Seller and Buyer may have under this Agreement, under applicable
Law or in equity or otherwise for any breach of representation, breach of
warranty or failure to fulfill any agreement or covenant hereunder on the part
of any Party hereto (whether willful, intentional or otherwise), except in the
event of fraud.
9.1.4    Notwithstanding anything to the contrary herein, no Person (including
an Indemnitee) shall be entitled to recover from any other Person (including any
Party required to provide indemnification under this Agreement (an “Indemnifying
Party”)) any amount in excess of the actual damages, court costs and reasonable
attorneys’ fees and disbursements suffered by such Party. In furtherance of the
foregoing, Buyer and Seller hereby irrevocably waive any right to recover
punitive, indirect, special, exemplary and consequential damages, including
damages for lost profits, arising in connection with or with respect to this
Agreement (other than with respect to indemnification for a Third Party Claim).
9.1.5    Any indemnity payment under this Agreement will be treated as an
adjustment to the Purchase Price, unless otherwise provided by law.
9.1.6    Notwithstanding the foregoing provisions of this Section 9, neither
Seller nor Buyer shall be liable under Sections 9.1.1(ii) or 9.1.2(ii) unless
and until the aggregate amount of liability thereunder exceeds $25,000 (the
“Basket”), in which event the Indemnitee shall be entitled to indemnification
thereunder only for the amount such liability exceeds the Basket, provided,
however, that the total amount recoverable pursuant to Sections 9.1.1(ii) or
9.1.2(ii) shall not exceed $1,500,000 (the “Indemnity Limit”); provided further,
however, that the Basket and the Indemnity Limit shall not apply in the event of
(i) fraud or intentional misconduct, (ii) a breach by Seller of the
representations and warranties set forth in Sections 5.1, 5.2, 5.3, 5.10, 5.12,
5.16 and 5.17 or (iii) a breach by Buyer of the representations and warranties
set forth in Sections 6.1, 6.2 and 6.3.
9.1.7    All of the representations and warranties contained in this Agreement
shall survive the Closing and continue in full force and effect until eighteen
(18) months after the Closing Date, except that (i) the representations and
warranties contained in Sections 5.1, 5.2, 5.3, 5.10, 5.12, 5.16, 5.17, 6.1, 6.2
and 6.3 shall survive until the expiration of the applicable statute of
limitations, at which time they shall lapse and (ii) any representation or
warranty as to which an Indemnifiable Loss shall have been asserted in writing
during the applicable survival period (which writing shall state with reasonable
specificity the nature and amount of such Indemnifiable Loss) shall continue in
effect with respect to such Indemnifiable Loss until such Indemnifiable Loss
shall have been finally resolved or settled, provided that notice of the
inaccuracy or breach or potential inaccuracy or breach thereof or other claim
giving rise to such right or potential right of indemnity shall have been given
to the Party against whom such indemnity may be sought prior to such time. The
covenants and agreements contained in this Agreement shall remain in effect
until the expiration of such covenants and agreements pursuant to their express
terms.
9.1.8    Defense of Claims. If any Indemnitee receives notice of the assertion
of any claim or of the commencement of any claim, action, or Proceeding made or
brought by any Person who is not a Party to this


18



--------------------------------------------------------------------------------




Agreement or any Affiliate of a Party to this Agreement (a “Third Party Claim”)
with respect to which indemnification is to be sought from an Indemnifying
Party, the following terms and provisions shall apply:
9.1.8.1     The Indemnitee shall give written notice to the Indemnifying Party
of any Third Party Claim which might give rise to a claim for indemnification,
which notice shall state the nature and basis of the assertion and the amount
thereof, to the extent known, provided, however, that no delay on the part of
the Indemnitee in giving notice shall relieve the Indemnifying Party of any
obligation to indemnify unless (and then solely to the extent that) the
Indemnifying Party is prejudiced by such delay and then only to the extent so
prejudiced.
9.1.8.2     If any Third Party Claim is brought against an Indemnitee with
respect to which the Indemnifying Party may have an obligation to indemnify, the
Third Party Claim shall be defended by the Indemnifying Party and such defense
shall include all proceedings and appeals which counsel for the Indemnitee shall
deem reasonably appropriate.
9.1.8.3     Notwithstanding the provisions of the previous subsection, until the
Indemnifying Party shall have assumed the defense of any such Third Party Claim,
the defense shall be handled by the Indemnitee. Furthermore, (i) if the
Indemnitee shall have reasonably concluded that there are likely to be defenses
available to the Indemnitee that are different from or in addition to those
available to the Indemnifying Party; (ii) if the Indemnifying Party fails to
provide the Indemnitee with evidence reasonably acceptable to the Indemnitee
that the Indemnifying Party has sufficient financial resources to defend and
fulfill its indemnification obligation with respect to the Third Party Claims;
(iii) if the Third Party Claim involves other than money damages and seeks
injunctive or other equitable relief; (iv) the Third Party Claim involves a
customer, competitor or a supplier of the Business; or (v) if a judgment against
the Indemnitee will, in the good faith opinion of the Indemnitee, establish a
custom or precedent which will be adverse to the best interests of its
continuing business, the Indemnifying Party shall not be entitled to assume the
defense of the Third Party Claim and the defense shall be handled by the
Indemnitee. If the defense of the Third Party Claim is handled by the Indemnitee
under the provisions of this subsection, the Indemnifying Party shall pay all
legal and other expenses reasonably incurred by the Indemnitee in conducting
such defense. Notwithstanding the foregoing, any product warranty claims
pursuant to Section 8.9 that also trigger indemnification obligations under this
Section 9 shall be defended utilizing a joint defense between Seller and Buyer,
with Seller, as the Indemnifying Party, paying all costs of such joint defense.
9.1.8.4     In any Third Party Claim defended by the Indemnifying Party (i) the
Indemnitee shall have the right to be represented by advisory counsel and
accountants, at its own expense, (ii) the Indemnifying Party shall keep the
Indemnitee fully informed as to the status of such Third Party Claim at all
stages thereof, whether or not the Indemnitee is represented by its own counsel,
(iii) the Indemnifying Party shall make available to the Indemnitee, and its
attorneys, accountants and other representatives, all books and records of the
Indemnifying Party relating to such Third Party Claim and (iv) the parties shall
render to each other such assistance as may be reasonably required in order to
ensure the proper and adequate defense of the Third Party Claim.
9.1.8.5     In any Third Party Claim, the party defending the same shall not
make any settlement of any claim without the prior written consent of the other
party, which consent shall not be unreasonably withheld, delayed or conditioned.
Without limiting the generality of the foregoing, it shall not be deemed
unreasonable to withhold consent to a settlement involving injunctive or other
equitable relief against the Indemnitee or its assets, employees or business, or
relief which the Indemnitee reasonably believes could establish a custom or
precedent which will be adverse to the best interests of its continuing
business.
SECTION 10. OTHER PROVISIONS
10.1    Fees and Expenses. Except with respect to indemnification claims which
shall be governed by Section 9, Buyer shall pay all of the fees and expenses
incurred by Buyer, and Seller shall pay all of the fees and expenses incurred by
Seller, in negotiating and preparing this Agreement (and all other agreements
and documents executed in connection herewith or therewith) and in consummating
the transactions contemplated hereby.


19



--------------------------------------------------------------------------------




10.2    Notices. All notices and other communications hereunder shall be in
writing an shall be deemed given on the day when delivered personally or by
facsimile transmission (with confirmation), on the next Business Day when
delivered to a nationally recognized overnight courier or five (5) Business Days
after deposited as registered or certified mail (return receipt requested), in
each case, postage prepaid, addressed to the recipient Party at its address or
facsimile number specified below (or at such other address or facsimile address
for a Party as shall be specified by like notice; provided that notices of a
change of address or facsimile number shall be effective only upon receipt
thereof):
If to Buyer, to:


Bristol Metals, LLC
c/o Synalloy Corporation
4510 Cox Road, Suite 201
Glen Allen, Virginia 23060
Attention: Craig Bram, CEO
Telephone: (804) 822-3261
Facsimile: (804) 822-3270


With copies to:


LeClairRyan, A Professional Corporation
Riverfront Plaza, East Tower
919 East Main Street
Richmond, Virginia 23219
Attention: John C. Selbach, Esq.
Telephone: (804) 343-4388
Facsimile: (804) 916-7288


If to Seller, to:


Marcegaglia USA, Inc.
c/o Marcegaglia Specialties Spa
Via Bresciani, 16
46040 Gazoldo degli Ippoliti, MN - Italy
Attn: Antonio Marcegaglia, Chairman and CEO
Telephone: +39 0376 685430    
Fax: +39 0379 657901


With copies to:


Marcegaglia Specialties Spa
Via Bresciani, 16
46040 Gazoldo degli Ippoliti, MN - Italy
Attn: Avv. Elisa Scihanick, Corporate General Counsel
Telephone: +39 0376 685432
Fax: +39 0379 685656
10.3    Entire Understanding. This Agreement, together with the Exhibits and
Schedules hereto, between Buyer and Seller, states the entire understanding
between the Parties with respect to the subject matter hereof, and supersedes
all prior oral and written communications and agreements, and all
contemporaneous oral communications and agreements, with respect to the subject
matter hereof. The Agreements and the Exhibits and Schedules hereto may be
amended at any time prior to Closing provided that any such amendment is
approved in writing by each of the Parties.


20



--------------------------------------------------------------------------------




10.4    Assignment. This Agreement shall bind, benefit, and be enforceable by
and against Buyer and the Seller and their respective successors and assigns. No
Party shall in any manner assign any of its rights or obligations under this
Agreement without the express prior written consent of the other Party.
10.5    Waivers. Except as otherwise expressly provided herein, no waiver with
respect to this Agreement shall be enforceable unless in writing and signed by
the Party against whom enforcement is sought. Except as otherwise expressly
provided herein, no failure to exercise, delay in exercising, or single or
partial exercise of any right, power or remedy by any Party, and no course of
dealing between or among any of the Parties, shall constitute a waiver of, or
shall preclude any other or further exercise of, any right, power or remedy.
10.6    Severability. If any provision of this Agreement is construed to be
invalid, illegal or unenforceable, then the remaining provisions hereof shall
not be affected thereby and shall be enforceable without regard thereto.
10.7    Offset. Neither Party shall have the right of offset under this
Agreement.
10.8    Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile, each of which when so executed and
delivered shall be an original hereof, and it shall not be necessary in making
proof of this Agreement to produce or account for more than one counterpart
hereof.
10.9    Section Headings. Section and subsection headings in this Agreement are
for convenience of reference only, do not constitute a part of this Agreement,
and shall not affect its interpretation.
10.10    References. All words used in this Agreement shall be construed to be
of such number and gender as the context requires or permits.
10.11    Controlling Law. THIS AGREEMENT IS MADE UNDER, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED SOLELY THEREIN, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW.
10.12    Jurisdiction and Process. In any action between or among any of the
Parties arising out of this Agreement, any of the agreements contemplated hereby
or otherwise, (a) each of the Parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in the State of
Delaware, (b) if any such action is commenced in a state court, then, subject to
applicable law, no Party shall object to the removal of such action to any
federal court located in the State of Delaware, (c) each of the Parties
irrevocably consents to service of process by first class certified mail, return
receipt requested, postage prepaid, to the address at which such Party is to
receive notice in accordance with Section 10.2, and (d) the substantially
prevailing Party shall be entitled to recover their reasonable attorneys’ fees,
costs, and disbursements from the other Parties (in addition to any other relief
which the substantially prevailing Party may be entitled).
10.13    No Third-Party Beneficiaries. No provision of this Agreement is
intended to or shall be construed to grant or confer any right to enforce this
Agreement, or any remedy for breach of this Agreement, to or upon any Person
other than the Parties hereto.




[Signature page follows]


21



--------------------------------------------------------------------------------






INTENDING TO BE LEGALLY BOUND HEREBY, the Parties have executed or caused to be
executed this Asset Purchase Agreement effective as of the day and year first
above written.


BRISTOL METALS, LLC


By: ________________________________
Name:
Title:




MARCEGAGLIA USA, INC.




By: ________________________________
Name:
Title:




The undersigned, Marcegaglia Specialties Spa, a company organized under the laws
of Italy, hereby unconditionally guarantees the obligations of Marcegaglia USA,
Inc. set forth in Sections 5, 8.3 and 9 of this Agreement, subject to the terms
and conditions set forth therein.




MARCEGAGLIA SPECIALTIES SPA




By: ________________________________
Name:
Title:




The undersigned, Synalloy Corporation, a Delaware corporation, hereby
unconditionally guarantees the obligations of Bristol Metals, LLC set forth in
Section 3.3 of this Agreement, subject to the terms and conditions set forth
therein.




SYNALLOY CORPORATION




By: ________________________________
Name:
Title:






22



--------------------------------------------------------------------------------






EXHIBIT 1


DEFINED TERMS


“Acquisition Proposal” shall have the meaning given to such term in Section 7.3
herein.


“Affiliate” of a Person means a Person who, directly or indirectly through one
or more subsidiaries, controls or is controlled by, or is under common control
with, such Person.


“Agreement” shall have the meaning given to such term in the Introduction
herein.


“Assumed Contracts” shall have the meaning given to such term in Section 5.7
herein.


“Basket” shall have the meaning given to such term in Section 9.1.6 herein.


“Business” shall have the meaning given to such term in the Recitals herein.


“Buyer” shall have the meaning given to such term in the Introduction herein.


“Buyer Benefit Plans” shall have the meaning given to such term in Section 8.1.1
herein.


“Buyer Indemnified Party” shall have the meaning given to such term in Section
9.1.1 herein.


“Calculation Period” means each successive three month period during the Earn
Out Period, beginning with the first three month period following the Closing
Date.


“Closing” shall have the meaning given to such term in Section 4.1 herein.


“Closing Date” shall have the meaning given to such term in Section 4.1 herein.


“Code” means the United States Internal Revenue Code of 1986, as amended.


“Consent” means any consent, approval, order or authorization of, or any
declaration, filing or registration with, or any applicable, notice or report
to, or any waiver by, or any other action (whether similar or dissimilar to any
of the foregoing), of, by or with, any Person, which is necessary in order to
take a specified action or actions in a specified manner and/or to achieve a
specified result.


“Customer Lists” shall have the meaning given to such term in Section 2.1.1.3
herein.


“Deposit” shall have the meaning given to such term in Section 3.1.2 herein.


“Earn Out Calculation” shall have the meaning given to such term in Section
3.3.2.1 herein.


“Earn Out Calculation Delivery Date” shall have the meaning given to such term
in Section 3.3.2.1 herein.


“Earn Out Calculation Objection Notice” shall have the meaning given to such
term in Section 3.3.2.2 herein.


“Earn Out Calculation Statement” shall have the meaning given to such term in
Section 3.3.2.1 herein.


“Earn Out Payment” shall have the meaning given to such term in Section 3.3.1
herein.


“Earn Out Period” means the four year period following the Closing Date.









--------------------------------------------------------------------------------




“Employee Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA which is sponsored by the Seller for employees of the Seller.


“Encumbrance” means any liens, superlien, security interest, pledge, right of
first refusal, mortgage, easement, covenant, restriction, reservation,
conditional sale, prior assignment, hypothecate or other encumbrance, claim,
burden or charge of any nature.


“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any company limited by shares, limited
liability company or joint stock company), firm, society or other enterprise,
association, organization or entity.


“Equipment” shall have the meaning given to such term in Section 2.1.1.2 herein.


“Escrow Agent” means LeClairRyan, A Professional Corporation.


“Escrow Agreement” shall have the meaning given to such term in Section 3.1.2
herein.


“Excluded Assets” shall have the meaning given to such term in Section 2.1.2
herein.


“Excluded Liabilities” shall have the meaning given to such term in Section
2.1.4 herein.


“Facility” shall have the meaning given to such term in Section 2.1.2.6 herein.


“Facility Lease” shall have the meaning given to such term in Section 8.6.1
herein.


“Filings” shall have the meaning given to such term in Section 8.4 herein.


“Financial Statements” shall have the meaning given to such term in Section 5.19
herein.


“GAAP” means generally accepted accounting principles under current United
States accounting rules and regulations, consistently applied.


“Governmental Body” means any: (a) nation, principality, republic, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, provincial, municipal,
foreign or other government; (c) governmental or quasi-governmental authority of
any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, board (including any
federal, state, provincial or local board(s) of medicine), instrumentality,
officer, official, representative, organization, unit, body or Entity and any
court or other tribunal); (c) multi-national organization or body; or (d)
individual, Entity or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, policy, military or taxing
authority or power of any nature.


"including" means including but not limited to.


“Indemnifiable Loss” shall have the meaning given to such term in Section 9.1.1
herein.


“Indemnifying Party” shall have the meaning given to such term in Section 9.1.4
herein.


“Indemnitee” means a Buyer Indemnified Party or a Seller Indemnified Party, as
applicable.


“Indemnity Limit” shall have the meaning given to such term in Section 9.1.6
herein.


“Inventory” shall have the meaning given to such term in Section 2.1.1.1 herein.









--------------------------------------------------------------------------------




“Judgment” means any order, writ, injunction, citation, award, decree,
administrative order or agreement or other judgment of any nature of any
Governmental Body.


“Knowledge of Seller” and similar phrases means that neither Antonio
Marcegaglia, Lorenzo Biagi nor Marco Costi had knowledge that the statement made
is incorrect.


“Law” means any provision of any foreign, federal, state, provincial or local
law, common law, statute, ordinance, charter, constitution, treaty, code, rule,
regulation or guideline.


“Licenses and Permits” shall have the meaning given to such term in Section
2.1.1.6 herein.


“Material Adverse Change” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, (b) the value of
the Specified Assets, or (c) the ability of Seller to consummate the
transactions contemplated hereby on a timely basis; provided, however, that
“Material Adverse Change” shall not include any event, occurrence, fact,
condition or change, directly or indirectly, arising out of or attributable to:
(i) general economic or political conditions; (ii) conditions generally
affecting the industries in which the Business operates; (iii) any changes in
financial or securities markets in general; or (iv) acts of war (whether or not
declared), armed hostilities or terrorism, or the escalation or worsening
thereof.


“Non-Compete Period” shall mean a period of ten (10) years after the Closing
Date.


“Party” and “Parties” shall have the meaning given to such terms in the
Introduction herein.


“Person” means any individual, Entity or Governmental Body.


“Proceeding” means any demand, claim, suit, action, litigation, investigation,
audit, arbitration, administrative hearing or other proceeding of any nature.


“Proprietary and Confidential Information” shall have the meaning given to such
term in Section 8.2.1.2 herein.


“Purchase Price” shall have the meaning given to such term in Section 3.1.1
herein.


“Returns” shall have the meaning given to such term in Section 5.12.1 herein.


“Revenue” means, with respect to any Calculation Period, gross sales generated
by Buyer of small diameter stainless steel pipe and tube (outside diameter of
ten inches or less) determined in accordance with GAAP.


“Review Period” shall have the meaning given to such term in Section 3.3.2.2
herein.


“Seller” shall have the meaning given to such term in the Introduction herein.


“Seller’s Employees” shall have the meaning given to such term in Section 8.1.1
herein.


“Seller Indemnified Party” shall have the meaning given to such term in Section
9.1.2 herein.


“Seller Ongoing Operation” means the galvanized pipe and tube manufacturing
business and the stainless steel squares, rectangles and rounds tubes
manufacturing business for ornamental or automotive application of Seller
operating at the Facility before and after the Closing, as more fully described
in the Services Agreement.


“Services Agreement” shall have the meaning given to such term in Section 8.7.1
herein.


“Specified Assets” shall have the meaning given to such term in Section 2.1.1
herein.









--------------------------------------------------------------------------------




“Specified Liabilities” shall have the meaning given to such term in Section
2.1.3 herein.


“Tax” means: (a) any foreign, federal, state, provincial or local income,
earnings, profits, gross receipts, franchise, capital stock, net worth, sales,
use, value added, occupancy, general property, real property, personal property,
intangible property, transfer, fuel, excise, payroll, withholding, unemployment
compensation, social security, escheat, unclaimed property, retirement or other
tax of any nature; or (b) any deficiency, interest or penalty imposed with
respect to any of the foregoing.


“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
provincial, county or municipal or other local government, any subdivision,
agency, commission or authority thereof, or any quasi-Governmental Body
exercising tax regulatory authority.


“Tax Returns” means all federal, state, provincial, local, foreign and other Tax
returns and reports, information returns, statements, declarations, estimates,
schedules, notices, notifications, forms, elections, certificates or other
documents required to be filed or submitted to any Governmental Body with
respect to the determination, assessment, collection or payment of any Tax or in
connection with the administration, implementation or enforcement of or
compliance with any Law relating to any Tax, including any amendments thereto.


“Territory” means the North America.


“Third Party Claim” shall have the meaning given to such term in Section 9.1.8
herein.


“Transfer Taxes” shall have the meaning given to such term in Section 8.3.1
herein.


“Transferred Employees” shall have the meaning given to such term in Section
8.1.1 herein.


“Union” shall have the meaning given to such term in Section 7.5 herein.


“Union Contract” shall have the meaning given to such term in Section 7.5
herein.











--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES


Exhibit A
—
Form of Escrow Agreement
Exhibit B
—
Form of Facility Lease
Exhibit C
—
Form of Services Agreement
 
 
 
 
 
 
Schedule 2.1.1.1
—
Inventory (at or before Closing)
Schedule 2.1.1.2
—
Equipment
Schedule 2.1.1.6
—
Licenses and Permits (at or before Closing)
Schedule 2.1.2.2
—
Seller’s Finished Goods Inventory (at or before Closing)
Schedule 2.1.2.9
—
Seller Ongoing Operation Equipment
Schedule 2.1.3.1
—
Transferred Employees Accrued Leave (at or before Closing)
Schedule 2.1.3.2
—
Assumed Purchase Orders (at or before Closing)
Schedule 2.1.3.3
—
Assumed Trade Accounts Payable (at or before Closing)
Schedule 3.2
—
Allocation Statement (at or before Closing)
Schedule 5.2.2
—
Non-Contravention
Schedule 5.2.3
—
Consents
Schedule 5.3
—
Title to Specified Assets
Schedule 5.10
—
Taxes
Schedule 5.13
—
Labor and Employment Matters
Schedule 5.15
—
Financial Statements
Schedule 5.16
—
Employee Benefit Plans
Schedule 8.2.1
—
Employees










--------------------------------------------------------------------------------




Exhibit A
Form of Escrow Agreement
See attached.









--------------------------------------------------------------------------------






Exhibit B
Form of Facility Lease
See attached.





















--------------------------------------------------------------------------------






Exhibit C
Form of Services Agreement
See attached.























































































--------------------------------------------------------------------------------





AMENDMENT NO. 1
TO
ASSET PURCHASE AGREEMENT


This Amendment No. 1 to Asset Purchase Agreement (this “Amendment”), effective
as of February 28, 2017, is entered into by and between Marcegaglia USA, Inc., a
Pennsylvania corporation (“Seller”), and Bristol Metals, LLC, a Tennessee
limited liability company (“Buyer”). Seller and Buyer may each be referred to
herein individually as a “Party” and together as the “Parties”.


WHEREAS, Seller and Buyer entered into an Asset Purchase Agreement dated
December 9, 2016 (the “Agreement”); and


WHEREAS, Seller and Buyer now wish to amend the Agreement as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth herein, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the Parties hereto agree as follows:


1.Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Agreement.


2.This Amendment shall be effective as of the date first written above.


3.This Amendment is an amendment to the Agreement and confirms additional
agreements on the matters set forth below between Seller and Buyer.


4.Section 2.1.1 of the Agreement is hereby amended by adding the following as a
new Section 2.1.1.8 at the end of Section 2.1.1:


“2.1.1.8    All of Seller’s finished goods inventory owned by Seller on the
Closing Date and listed on Schedule 2.1.1.8 (the “Finished Goods Inventory”).”


5.Section 2.1.2.2 of the Agreement is hereby deleted in its entirety.


6.Section 2.1.2.9 of the Agreement is hereby deleted in its entirety and
replaced with the following:


“2.1.2.9    The two high frequency mills and all other equipment associated
solely with the Seller Ongoing Operation including relative tooling and
supplies, the cranes, Mill 4, the Drever furnace and the other miscellaneous
equipment, associated solely with the Seller Ongoing Operation, dismantled,
obsolete and not in use (i.e. those under the “big top”) and the other equipment
listed on Schedule 2.1.2.9.”




7.Section 2.1.3.4 of the Agreement is hereby deleted in its entirety and
replaced with the following:


“2.1.3.4    The obligations of Seller set forth in the offer letter from Seller
to John P. Woodward dated February 6, 2015.”


8.Section 3.1.1.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:


“3.1.1.1    Three Million One Hundred Four Thousand One Hundred Twenty Six and
15/100 Dollars ($3,104,126.15) for Seller’s raw Inventory and One Million Five
Hundred Forty Eight Thousand Seven Hundred and 56/100 Dollars


3



--------------------------------------------------------------------------------





($1,548,700.56) for Seller’s supplies Inventory, both as determined pursuant to
Section 3.1.3, plus One Million Eight Hundred Thousand Six Hundred Eighty Six
and 10/100 Dollars ($1,800,686.10) for the Finished Goods Inventory.”


9.Section 3.3.6 of the Agreement is hereby deleted in its entirety.


10.Section 8.8.2 of the Agreement is hereby deleted in its entirety.    


11.Exhibit C (Form of Services Agreement) of the Agreement is hereby deleted in
its entirety and replaced with the form of the Services Agreement attached
hereto as Exhibit 1.


12.The Parties hereby acknowledge and agree that the Schedules to the Agreement,
updated as of the Closing Date, are attached hereto as Exhibit 2, except those
Schedules that have no update from December 9, 2016, which Schedules shall
remain as delivered on December 9, 2016.


13.Seller shall provide Buyer access to its current Internet connectivity at the
Facility until the first to occur of (i) Buyer being supplied with adequate
Internet connectivity by the local service provider or (ii) ninety (90) days
following the Closing. Buyer shall pay for this Internet connectivity as a
utility under the Services Agreement.


14.Seller shall not take any action to that would cause the revocation of any of
the Licenses and Permits by any Governmental Body and shall allow Buyer to
operate at the Facility using such Licenses and Permits until the first to occur
of (i) all appropriate Governmental Bodies reissue or transfer all required
Licenses and Permits to Buyer to operate at the Facility or (ii) ninety (90)
days following the Closing.  During the time that Buyer is operating the
Facility under the terms and conditions of any License or Permit issued to
Seller, Buyer shall not cause or allow the operation of the Facility to be in
violation of any said License or Permit and Buyer shall indemnify and hold
Seller harmless for any action or any failure to act by Buyer that would cause a
violation of any license or permit to occur.  Said indemnification obligations
shall include, but not be limited to, the payment of any fines or penalties to
any Governmental Body asserting any such claim against the Seller for the
failure, after the Closing, to comply with any license or permit or any
violation of any Environmental Law.


15.Except as set forth in this Amendment, the Agreement is hereby ratified and
confirmed in all respects and shall continue in full force and effect according
to its terms.


16.The Agreement and this Amendment constitute the entire agreement of the
parties regarding their subject matter and supersede all prior or
contemporaneous agreements or understandings regarding such subject matter.


17.This Amendment may be executed in any number of counterparts and by each of
the Parties in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Signatures of the Parties transmitted by electronic
means shall be deemed to be their original signatures for all purposes.


[SIGNATURES ON THE NEXT PAGE]


4



--------------------------------------------------------------------------------





INTENDING TO BE LEGALLY BOUND HEREBY, the Parties have executed or caused to be
executed this Amendment No. 1 to Asset Purchase Agreement effective as of the
day and year first above written.


BRISTOL METALS, LLC


By: ________________________________
Name:
Title:




MARCEGAGLIA USA, INC.




By: ________________________________
Name:
Title:


    








5



--------------------------------------------------------------------------------






Exhibit 1




Exhibit C


Form of Services Agreement


See attached.

















--------------------------------------------------------------------------------






Exhibit 2




See attached for the complete and final form of the Schedules to the Agreement.
Schedule 2.1.1.1
—
Inventory
Schedule 2.1.1.2
—
Equipment
Schedule 2.1.1.6
—
Licenses and Permits
Schedule 2.1.1.8
—
Finished Goods Inventory
Schedule 2.1.2.9
—
Seller Ongoing Operation Equipment
Schedule 2.1.3.1
—
Transferred Employees Accrued Leave
Schedule 2.1.3.2
—
Assumed Purchase Orders
Schedule 2.1.3.3
—
Assumed Trade Accounts Payable
Schedule 3.2
—
Allocation Statement
Schedule 5.2.2
—
Non-Contravention (no change from December 9, 2016)
Schedule 5.2.3
—
Consents (no change from December 9, 2016)
Schedule 5.3
—
Title to Specified Assets (no change from December 9, 2016)
Schedule 5.10
—
Taxes (no change from December 9, 2016)
Schedule 5.13
—
Labor and Employment Matters (no change from December 9, 2016)
Schedule 5.15
—
Financial Statements (no change from December 9, 2016)
Schedule 5.16
—
Employee Benefit Plans (no change from December 9, 2016)
Schedule 8.2.1
—
Employees (no change from December 9, 2016)

**(no change from December 9, 2016) means that this Schedule is not attached
hereto because there is no change to this Schedule from the version of the
Schedules provided as of December 9, 2016







--------------------------------------------------------------------------------






Schedule 2.1.1.1
Inventory


See attached.









--------------------------------------------------------------------------------





Schedule 2.1.1.2
Equipment


See attached.


All equipment manuals, welding procedures, set-up charts, programming software,
blueprints, drawings, and other technical information and data related to the
Equipment, and specifically the mills that are included in the Equipment.








2



--------------------------------------------------------------------------------





Schedule 2.1.1.6
Licenses and Permits


1.
NPDES General Permit PAG-03 for storm water associated with Industrial
Activities (NPDES Permit No. PAR206160 Authorization No. 737532)

2.
Allegheny County Health Department Air Quality Minor Source Operating Permit No.
0626

3.
Allegheny County Sanitary Authority Industrial Discharge Permit No. P2-0115

4.
United States Environmental Protection Agency RCRA Subtitle C Site
Identification No. PAR000036988

5.
Pennsylvania Department of Environmental Protection Certificate of Registration,
Radiation Producing Machine (Registration No. 50-58992; SF Id. No. 845225)



3



--------------------------------------------------------------------------------





Schedule 2.1.1.8
Finished Goods Inventory


See attached.






4



--------------------------------------------------------------------------------





Schedule 2.1.2.9
Seller Ongoing Operation Equipment


SAP Licenses


See attached.




5



--------------------------------------------------------------------------------





Schedule 2.1.3.1
Transferred Employees Accrued Leave


See attached.






6



--------------------------------------------------------------------------------





Schedule 2.1.3.2
Assumed Purchase Orders


See attached.




7



--------------------------------------------------------------------------------





Schedule 2.1.3.3
Assumed Trade Accounts Payable


See attached.




8



--------------------------------------------------------------------------------





Schedule 3.2
Allocation Statement


Inventory - $6,453,512.81
Equipment - $8,000,000.00
Non-Competition Agreement - $500,000.00




















9

